Citation Nr: 0710914	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg fracture. 

2.  Entitlement to service connection for a scar as a 
residual of a hernia operation. 

3.  Entitlement to service connection for a back disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953. 
 
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan (hereinafter RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in March 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

FINDING OF FACT

There competent evidence does not show residuals of a right 
leg fracture, a scar from a hernia operation, or a back 
disorder as a result of in service symptomatology or 
pathology.  


CONCLUSION OF LAW

A right leg fracture, scar from a hernia operation, and a 
back disorder were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, letters dated in March and May 2006 
satisfied the duty to notify provisions.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  As 
for the duty to assist, the veteran has been afforded VA 
Compensation and Pension examinations and the record reflects 
VA and private clinical records.  The veteran's service 
medical records are not of record and are presumed to be 
unavailable.  Efforts conducted by the RO to obtain alternate 
sources of in-service medical information resulted in the 
obtaining of morning reports.  Nevertheless, because the 
service medical records are unavailable, there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
obligation in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file, and the veteran indicated in a reply 
in April 2006 that he had no additional evidence to submit.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If the evidentiary 
record demonstrates that arthritis manifested itself to a 
degree of 10 percent or more within one year of separation 
from service, then service connection for these disorders is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As indicated, the service medical records are not available.  
Morning reports reflect absence from duty in 1952 due to 
hospitalization for an unspecified disability.  Subsequent to 
service discharge, the first evidence of record was a July 
1988 report from a private physician that noted that the 
veteran had a history of chronic edema in both ankles, that 
both legs had been broken in the past and that the right leg 
was broken during service.  

Reports from a September 1988 VA examination reflect a 
history reported by the veteran of fracturing his ankles on 
two separate occasions.  He could not at that time recall 
which ankle he fractured first.  The veteran reported that 
during service in 1951, he fell from a gun mount and injured 
the lateral malleolus.  The veteran reported that he was 
transferred to an Air Force Base hospital where the injury 
was x-rayed, and the fracture was set and casted.  Following 
this incident, the veteran stated that he was placed on 
limited duty.  The veteran reported that one year after 
separation from service in 1953, he was employed as a 
woodsman.  He stated that being on his feet for several hours 
would result in swelling of the ankles, with aching for which 
he occasionally took analgesics.  The examiner noted that the 
veteran's weight contributed to the arthralgia in his ankles.  
X-rays revealed spurring in the right ankle and evidence of 
an old fracture and spurring in the left ankle.  The 
diagnoses included an old healed fracture in the left distal 
tibia and degenerative joint disease of each ankle.  

A VA outpatient treatment record dated in April 2001 showed 
the veteran reporting bilateral leg fractures in 1951 and 
1956 and another fracture of the right leg in 1996.  In July 
2001, the veteran stated that his leg was broken coming down 
from an anti-aircraft gun.  He stated the leg has caused him 
pain since that time, and that the ankle swelling hurt so 
much sometimes that it was too hard to handle.  He also 
stated in July 2001, that he had a hernia operation during 
service, and that as a result of a spinal tap conducted in 
conjunction with this surgery, he had low back pain to the 
present time.  

A June 2001 report from a private physician indicated that 
the private physician had treated the veteran for severe back 
pain in the mid-1960s and that he was placed in traction as a 
result.  A lay statement in June 2001, from a person who 
reported that he served on active duty with the veteran 
indicated that the veteran broke his ankle during service and 
that he urged him to have the Army "fix" it prior to his 
discharge.  This same individual submitted a statement in 
September 2001, indicating that the veteran stumbled during 
the winter of 1951-52 and broke his right leg and that he was 
transported to a hospital where the leg was placed in a cast.  
He stated that the veteran wore the cast for approximately 6 
months and was placed on light duty.  He indicated the 
veteran also complained about back pain during service 
following "some kind of surgery."  

A statement from a former supervisor of the veteran in the 
late 1980s through the early 1990s dated in August 2001 
indicated that the veteran would periodically call to tell 
him the pain in his back was so severe that he could not get 
out of bed.  He also stated the veteran had difficulty 
walking "because of a broken ankle he received while in the 
service."  

Outpatient treatment records dated in 2001 reflect complaints 
of pain over the right inguinal area over the scar where the 
veteran reported that he had hernia surgery in 1951.  
However, reports from a February 2003 VA examination, with 
the examiner noting that the claims file had been reviewed, 
noted that there was no record therein with regard to the 
claimed hernia operation.  The physical examination at that 
time revealed no inguinal hernia and a very minor right 
inguinal hernia scar.  The examiner also referenced the 
veteran's reported back pain asserted to be the result of an 
in-service spinal tap, but stated that "[g]iven the 
veteran's global degenerative joint disease history and 
recent cervical spine surgery, it is not at least as likely 
as not that the spinal condition is related to hernia 
[surgery] that apparently was done in the service.  No 
records are available to this effect." 

A February 2003 VA examination report reflects the veteran 
reporting a history of slipping and falling on a hillside 
during service and sustaining a fracture to the right ankle 
as a result.  He described a post-service fracture to the 
left ankle in 1956.  X-rays were interpreted as showing no 
evidence of a right ankle fracture, dislocation, or other 
bony abnormality.  Following a review of the claims file and 
examination of the veteran, the diagnosis was "[r]ight ankle 
weakness status post fracture but [the veteran] also has 
bilateral pes planus which causes an inward rolling of his 
ankles that is not related to his service or shown in his 
service records but this does compound his instability of his 
ankles along with his obesity."  

An April 2003 statement from a private physician indicated 
the veteran sustained a "service related" right ankle 
fracture and that the x-rays conducted in February 2003, 
contrary to the conclusion by VA, demonstrated severe 
arthritis particularly over the distal right fibula.  The 
examiner disagreed with the interpretation of the x-ray by VA 
and stated that the radiographic findings were "completely 
compatible" with a prior fracture.  

While there is post service evidence from physicians 
reflecting a variously described fracture in the lower right 
leg or ankle in service, they are based solely on a history 
reported by the veteran.  Such evidence is not probative.  
See LeShore v. Brown, 8 Vet. App. 409 (1995) (finding that 
the filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional); see also 
Reonal v. Brown, 5 Vet. App. 458 (1993).  While the record 
does indicate in-service hospitalization, despite exhaustive 
efforts by the RO, the nature of this hospitalization has not 
been determined as the service medical records are not 
available.  The statements of the service comrade are not 
competent as to the type of injury the veteran incurred in 
service, only as to his observations.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  There is no competent evidence 
of record that shows that any right leg or ankle disability 
is due to any injury that occurred in service.  

In making this determination, the lack of any evidence of 
residuals of a right ankle or leg fracture in the years 
proximate to service weighs against the veteran's claim given 
the fact that the veteran's service was over fifty years ago.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

Similarly, while the Board has carefully considered the 
veteran's contentions in this regard, given the lack of any 
evidence of a hernia scar in the years proximate to service, 
the Board finds that it would be too speculative to conclude 
that the veteran has a hernia scar as a result of surgery 
performed in conjunction with a claimed in-service hernia 
operation some fifty years ago.  With regard to a back 
disorder claimed as back pain resulting from a spinal tap 
performed in conjunction with the asserted hernia surgery, a 
VA medical examiner in September 2003 found that such a cause 
of the veteran's back pain was not related thereto, and there 
is no objective clinical evidence demonstrating such a 
relationship.  The veteran's statements are not competent 
evidence to provide any relationship between any current back 
disorder to any incident in service.  See Espiritu, 2 Vet. 
App. at 495.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Service connection for residuals of a right leg fracture is 
denied. 

Service connection for a scar as a residual of a hernia 
operation is denied.  

Service connection for a back disorder is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


